         Case 1:18-cr-00390-PAE Document 444 Filed 05/26/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                      18-CR-390-14 (PAE)
                        -v-
                                                                             ORDER
 LOUIS BROWN,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court is attaching a letter it has recently received from defendant Louis Brown, in

further support of his application for compassionate release. The Court will consider this letter

in resolving the application.


       SO ORDERED.


                                                         
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: May 26, 2020
       New York, New York
Case 1:18-cr-00390-PAE Document 444 Filed 05/26/20 Page 2 of 7
Case 1:18-cr-00390-PAE Document 444 Filed 05/26/20 Page 3 of 7
Case 1:18-cr-00390-PAE Document 444 Filed 05/26/20 Page 4 of 7
Case 1:18-cr-00390-PAE Document 444 Filed 05/26/20 Page 5 of 7
Case 1:18-cr-00390-PAE Document 444 Filed 05/26/20 Page 6 of 7
Case 1:18-cr-00390-PAE Document 444 Filed 05/26/20 Page 7 of 7
